Citation Nr: 0101607	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  96-39 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
multiple joint pain, claimed as arthritis.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from February 1962 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran, his spouse, and his 
attorney appeared before a hearing officer at hearings at the 
RO in January 1997 and May 1998.  The veteran, his spouse, 
and his attorney also appeared before a Member of the Board 
at hearing at the RO in November 2000.


FINDINGS OF FACT

1.  The RO, in an October 1990 decision, denied service 
connection for arthritis of multiple joints.  The veteran was 
notified of that decision and no timely disagreement was 
received.

2.  The additional evidence submitted since the October 1990 
decision, is new, relevant, and directly relates to the claim 
of service connection for arthritis of multiple joints.


CONCLUSIONS OF LAW

1.  The October 1990 rating decision denying service 
connection for arthritis of multiple joints is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for multiple joint pain, claimed as 
arthritis is new and material, and the claim is reopened.   
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1990, the RO denied service connection for 
arthritis of multiple joints.  The veteran was notified of 
this letter in November 1990 and did not file a timely 
appeal.  In February 1996, the veteran petitioned to reopen 
his claim for service connection for multiple joint 
arthritis.  

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA must determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); and immediately upon reopening the claim, the VA must 
determine whether the VA's duty to assist under has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In October 1990, the RO denied service connection for 
arthritis of multiple joints.  The evidence of record at that 
time included service medical records, VA examinations, 
private medical records from 1985 to 1990, and the veteran's 
statements.  Service medical records revealed that at a July 
1978 Medical Evaluation Board, the veteran complained of pain 
in the hands, wrists, shoulders, cervical spine, and feet.  
Laboratory reports and x-rays were normal.  A Medical Board 
determination revealed a diagnosis of chronic polyarthralgia.  
At his 1981 retirement examination, there was no diagnosis of 
either arthritis or arthralgia.  At VA examinations in 
November 1983 and July 1990, the veteran complained of pain 
and swelling in multiple joints including his knees.  The 
diagnoses were chondromalacia of the left knee.  (The Board 
notes that the veteran is service-connected for a left knee 
disorder.)  Private medical records from 1985 to 1990, 
including a May 1988 hospitalization for shoulder surgery, 
show complaints of multiple joint pain with diagnosis of 
osteoarthritis.  

The RO, in October 1990, found that arthritis was not shown 
in service or within one year of separation.  The veteran was 
notified of this decision in November 1990 and did not file a 
timely appeal.  Thus, that decision was final.

In February 1996, the veteran attempted to reopen this claim.  
In support, he submitted a November 1995 statement from his 
private physician, RCA, M.D., that the veteran has pain of 
various joints including the back, shoulders, and both knees 
and that the diagnoses included diffuse osteoarthritis.  
Additional evidence submitted since the October 1990 decision 
included private medical records from 1984 to 1989 showing 
diagnoses of arthritis, a September 1998 letter from a 
private physician showing a diagnosis of arthritis, VA 
medical records from 1995 to 1998 showing diagnoses of 
degenerative joint disease and arthritis, an October 1998 VA 
examination, support statements, and statements and testimony 
of the veteran and his spouse.  

At the October 1998 VA examination, the veteran reported 
injuring his knees in service, that he experienced swelling 
and pain in his hands and spine in service, and that he had 
been diagnosed with arthritis.  The examiner noted that he 
only received one claims folder and did not have the 
veteran's service medical records.  The diagnoses include 
arthralgia of multiple sites.  This evidence is both new and 
material, and serves to reopen the claim.  38 C.F.R. 
§ 3.156(a).  

However, upon further review, the Board finds that further 
information is necessary under the duty to assist under 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7).


ORDER

The veteran's claim for service connection for multiple joint 
pain, claimed as arthritis, is reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In view of the Board's decision above and because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Additionally, the Board observes that the RO, in a February 
6, 1996 rating decision, denied service connection for 
asbestos related disability as a result of asbestos exposure.  
The veteran disagreed with this decision in a statement dated 
February 12, 1996; this statement was a notice of 
disagreement.  It does not appear from the record that the RO 
issued a statement of the case on this issue.  The United 
States Court of Appeals for Veterans Claims (Court) has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and a statement of 
the case addressing the issue was not sent, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  After obtaining the necessary 
authorization, the RO should contact Dr. 
R. Ahrens and request copies of the 
records pertaining to his treatment of 
the veteran.  The appellant's assistance 
in obtaining these records should be 
requested as needed.  Any other treatment 
records not currently on file should be 
requested.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The veteran should be afforded a VA 
examination to determine whether the 
veteran's joint pain disorder is related 
to service.  After examining the veteran 
and reviewing the veteran's claims folder 
to include the veteran's service records 
and all medical reports and opinions, the 
examiner should determine the nature of 
the veteran's joint pain disorder, i.e., 
whether it is arthritis, arthralgia, or 
another disorder; and whether the 
diagnosed disorder is as likely as not 
related to his service.  The VA examiner 
should provide reasons and bases for this 
opinion.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

4.  The RO should issue a statement of 
the case as to the issue of service 
connection for asbestos related 
disability due to asbestos exposure, 
undertaking such development as is 
necessary in order to adjudicate the 
issue and address the specific 
contentions.  The veteran is notified 
that to complete the appellate process he 
must submit a substantive appeal as to 
that issue, to perfect the appeals 
process.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 


